          Case 6:19-cr-00322-ADA Document 36 Filed 05/29/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


UNITED STATES OF AMERICA                        *
                                                *
V.                                              *     CRIMINAL NO. W-19-CR-322
                                                *
LYDIA BRYNN CHRISTENSEN                         *


                                        FACTUAL BASIS

       Had this case proceeded to trial, the United States Attorney for the Western District of

Texas was prepared to prove and would prove beyond a reasonable doubt that:

                                           COUNT ONE

       From on or about October 8, 2018, in the Western District of Texas, Defendant,

                               LYDIA BRYNN CHRISTENSEN,

knowingly distributed and attempted to distribute visual depictions, using any means or facility of

interstate or foreign commerce and that had been shipped or transported in or affecting interstate or

foreign commerce, and that had been produced using materials that had been mailed, shipped and

transported in and affecting interstate and foreign commerce by any means including by computer,

and the production of such visual depiction involved the use of a minor engaging in sexually

explicit conduct and the visual depiction is of such conduct, in violation of Title 18, United States

Code, Sections 2252(a)(2) and (b).

                                          COUNT TWO

       On or about August 29, 2019, in the Western District of Texas, Defendant,

                               LYDIA BRYNN CHRISTENSEN,

did knowingly possess and attempt to possess material which contained one or more images of

child pornography, to-wit: images depicting minors, including prepubescent minors and minors
          Case 6:19-cr-00322-ADA Document 36 Filed 05/29/20 Page 2 of 4




who had not attained twelve (12) years of age, engaging in genital-genital, anal-genital,

oral-genital sexual intercourse and lascivious exhibition of the genitals and pubic area, that had

been mailed, shipped and transported using any means and facility of interstate and foreign

commerce, and that had been produced using materials that had been mailed, shipped and

transported in and affecting interstate and foreign commerce, by any means, including by

computer, all in violation of Title 18, United States Code, Sections 2252A(a)(5)(B), 2252A(b)(2),

and 2256(8)(A).

       Specifically, the United States Attorney would prove beyond a reasonable doubt that:

       On April 7, 2019, Temple Police received a telephone call from a concerned citizen who

had just left the residence of the Defendant, LYDIA BRYNN CHRISTENSEN. During his visit,

the concerned citizen had seen images on CHRISTENSEN’s cell phone of a “small female child,

under the age of 2, engaging in sex acts with an adult male.” It was also related that he saw on her

cell phone videos, one of which appeared to show an “underage girl about to perform oral sex.”

       An investigation began which resulted in law enforcement obtaining a search warrant for

the Defendant’s cell phone. A review of the cell phone revealed numerous images and videos of

minor males and females, under the age of twelve, engaged in sexually explicit conduct. At least

27 images are of known images. The phone contained eight videos of minors engaged in sexually

explicit conduct. There was also evidence of receipt and distribution on the Defendant’s KIK

Messenger application. On December 11, 2018, in communication with “DrowningAtlas,” the

Defendant received three images of child pornography involving a minor female in a bathtub.




                                                 2
         Case 6:19-cr-00322-ADA Document 36 Filed 05/29/20 Page 3 of 4




       On October 8, 2018, the Defendant is communicating via KIK Messenger with

“ThunderousLegionofDawn.” CHRISTIENSEN sent four images of females, all which appear to

be under the age of twelve, to “ThunderousLegionofDawn.” The images depict a prepubescent

female engaged in sexually explicit conduct, such as an image where an adult male is penetrating

the vaginal area of the minor female with his penis.

       Further, CHRISTENSEN was soliciting child pornography. On November 9, 2018,

during a KIK Messenger chat with “DrowningAtlas,” “DrowningAtlas” sent an image of child

pornography to CHRISTENSEN and says, “I play with my daughter’s pussy when I bathe her. It

gets me so hard and she loves when I rub my dick on her pussy.” CHRISTISEN responded, I want

more videos of that.”

       On October 8, 2018, the Defendant distributed images of minors engaged in sexually

explicit conduct using the Internet which is a means and facility of interstate and foreign

commerce. The images had also been produced using materials that had been mailed, shipped

and transported in and affecting interstate and foreign commerce by any means, including

computer.

       Further, on August 29, 2019, the Defendant possessed images of prepubescent minors

engaged in sexually explicit conduct as alleged in the Indictment. The images had been shipped,

mailed, and transported in interstate and foreign commerce using the Internet, which is a means

and facility of interstate commerce. The images had also been produced using materials that had

been mailed, shipped and transported in and affecting interstate and foreign commerce by any

means, including computer.




                                                3
         Case 6:19-cr-00322-ADA Document 36 Filed 05/29/20 Page 4 of 4




       The offenses took place in the Waco Division of the Western District of Texas in that the

Defendant’s computers, phones and residence are in Temple, Texas.

                                            Respectfully submitted,

                                            JOHN F. BASH
                                            United States Attorney

                                            /s/ Gregory S. Gloff

                                    By:     GREGORY S. GLOFF
                                            Assistant United States Attorney




                                                4
